DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Divney et al. (US 20150290173 A1) hereinafter Divney in view of Ella et al. (WO 2006/126212 A2) hereinafter Ella.
Regarding claims 1-11, Divney is drawn to compositions and use of the compositions for treating skin (abstract).
Divney discloses the compositions can be formulated for topical administration for use in the treatment of lesions and wounds of the skin [0071].
Divney discloses the compositions of the invention can further comprise other active agents. Examples of said further active principles comprise disinfectants such as silver and derivatives; wound-healing agents such as allantoin [0088], and hyaluronic acid [0089].
Divney discloses methods of administering the disclosed compositions, and disclose the compositions are effective and provide continuous protection when administered to a patient between 1 and 4 times a day [0092]. A skilled clinician can determine a suitable safe and effective dose empirically. Typically, the compositions described herein can be administered as needed to achieve the desired effect, sometimes up to about 3 or 4 times a day [0104]. One of ordinary skill in the art would reasonably expect success in repeating the topically applying step from 1 to 4 times per day over an initial 7 days and 1 to 2 times per day over a subsequent 30 days based on the teachings from Divney in determining the frequency and duration of treatment to be administered as needed to achieve the desired effect.
Divney does not explicitly disclose the amounts of the silver, hyaluronic, and allantoin in the composition.
However, Ella is drawn to a composition for treating a wound (abstract and claims 1-34).
Ella discloses a method of administering a composition for treating a wound (claims 1 and 27), comprising silver sulfadiazine in the range of about 0.05% to about 0.5% (w/w) (overlaps with the range of 0.0005 to 0.05 % of silver) (claim 14), hyaluronic acid in the range of about 0.1 % to about 5% (w/v) ) (overlaps with the range of 0.01 to 0.1 % of hyaluronic acid) (claim 15), and allantoin in the range of about 0.25% to 2.5%) (overlaps with the range of 0.05 to 2.5 wt% of allantoin)  (claim 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as disclosed by Divney to comprise the silver, hyaluronic acid, and allantoin in the amounts, as disclosed by Ella, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Divney and Ella are both in the field of compositions for treating wounds on the skin and Ella discloses methods for treating a wound that comprise a step of administering an effective amount of the composition, wherein therapeutic agents can include components, which can assist in the wound-healing process and are suitable for administration to patients (pg. 6 and 9). One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Divney and Ella, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615